TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00096-CV



                            Infiniti Hotel Group LLC, Appellant

                                               v.

            Zoning Board of Adjustment of the City of New Braunfels, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
        NO. C-2010-0204-B, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Infiniti Hotel Group LLC has filed an unopposed motion to dismiss

this appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: January 11, 2012